Per Curiam.
This case comes fully within the principles of the cases of Eastman and Philbrick vs. McAlpin; and of John E. Davis and others vs. George W. Anderson and Brother, decided at the present term of this court. Lor the reasons given in those cases, to which the learned reader is referred, it is considered and adjudged, that there was error in the charge of the court below, that a bona fide sale by an insolvent debtor, to a creditor for a pre-existing debt, is void under the act of 1818. Let a new trial be awarded.